United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                No. 02-1040/02-1625
                                   ___________

Michael Grady,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri
United States of America,                *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: July 24, 2002

                               Filed: August 28, 2002
                                    ___________

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, federal prisoner Michael Grady appeals from
final orders entered in the District Court1 for the Eastern District of Missouri denying
a motion for grand jury records and a subsequent motion for the district court to
recognize its jurisdiction to review his constitutional claims. Having carefully
reviewed the record and the parties’ briefs, we affirm. Even assuming Grady had a
legal basis for filing these motions (he already has had a direct criminal appeal and

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
has brought a 28 U.S.C. § 2255 motion), he failed to set forth a particularized need
for disclosure of grand jury materials, see United States v. Broyles, 37 F.3d 1314,
1318 (8th Cir. 1994), cert. denied, 514 U.S. 1056 (1995), and all of Grady’s
arguments in the proceedings underlying these appeals raise issues that were or
should have been raised on direct appeal, cf. Thompson v. United States, 7 F.3d 1377,
1379 (8th Cir. 1993) (per curiam), cert. denied, 511 U.S. 1010 (1994) and 511 U.S.
1038 (1994); Dall v. United States, 957 F.2d 571, 572 (8th Cir. 1992) (per curiam).
Thus, the district court did not abuse its discretion in denying Grady’s motions for
grand jury records and for the district court to recognize its jurisdiction to review his
constitutional claims.

      Accordingly we affirm, see 8th Cir. R. 47B, and we deny Grady’s motion to
supplement the record on appeal with grand jury records.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-